Title: To James Madison from John Machesney, 5 June 1815
From: Machesney, John
To: Madison, James


                    
                        Sir,
                        Camp Irvine Philada. June 5th. 1815
                    
                    In looking over the Register of the Officers composing the “Military Peace Establishment” I find my name omitted.
                    It appears in the instructions to the Gentlemen who composed the Board for selecting the Officers for the “Peace Establishment” that great pains had been taken by the Government to collect and preserve all testimonials of Military Merit.
                    I would therefore ask you Sir, whether ever Genl. Lewis’s Official Letter dated Forty Mile Creek (U C) June 4th. 1813. was presented to that Board.
                    Thinking it might have escaped your memory, I take the liberty of giving

you an extract therefrom—“Lieut. Machesneys gallantry saved a piece of Artillery & prevented the Capture of others.” Yes Sir, Had it not been for the Gallant little Band which I had the honor to Command would every piece of American Ordinance been (on the Morning of the day above mentioned) carried off by the Enemy, who had them in complete possession.
                    Either the Department of War have omitted to lay the letter alluded to before the Board, Or the Gentlemen composing that Board have done me injustice. It is however certain that many Capts. Junior to me have been Retained, who have never heard the whistling of an Hostile Ball.
                    To You Sir, I apply as the fountain of justice, and the Head of the Military for redress. With the highest Respect I am Sir Your Obt. Servt.
                    
                        J. MachesneyLate Capt. 16th. Regt.
                    
                